internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc ebeo - plr-118904-98 date date index number number release date key worker firm dear this is in response to your request of date for reconsideration of our ruling cc ebeo - plr-117686-97 which concluded that the above-named worker was the firm’s employee for purposes of federal employment_taxes in support of the request for reconsideration you have submitted a detailed statement of reasons you believe the worker was an independent_contractor in your request you state that the contract specifically provides that the worker’s services were unsupervised in nature a written_agreement describing a worker as an independent_contractor is viewed as evidence of the parties’ intent to create a nonemployee relationship however a contractual designation in and of itself is not sufficient evidence to base a determination of worker status it is the substance of the relationship rather than the label that governs this determination moreover in this case the contractual provisions themselves are inconsistent the contractual provision providing that the worker’s services are unsupervised is contradicted by other provisions of the contract a review of the work statement portion of the contract indicates the following plr-118904-98 section e of the work statement states that the services will be monitored by the supervisor of education it also states that services will be unsupervised in nature however due to the nature of the services provided some direction will be provided by the supervisor of education the performance of these services will also be verified by the contract specialist or the designated contracting officer’s technical representative section f of the work statement provides that the incumbent worker will monitor the progress through official periodic review which will be monitored by the literacy coordinator the incumbent worker will submit lesson plans to the literacy coordinator each week individual student flow charts progress charts will be maintained on each and monthly evaluations will be submitted to the literacy coordinator the incumbent worker will use a curriculum provided by the or other pre-approved curriculum to ensure that course objectives are met after a careful review of the information originally submitted in this case the information provided in the conference-of-right and the statement submitted in the request for reconsideration there is sufficient evidence that the firm exercised the degree of direction and control_over the services performed by the worker sufficient to establish an employer-employee relationship accordingly we affirm the decision reached in the original ruling issued to the firm on date that the worker was an employee for federal employment_tax purposes this letter does not constitute a notice_of_determination concerning worker classification under sec_7436 of the internal_revenue_code sec_6110 of the code provides that this ruling may not be used or cited as precedent sincerely harry beker chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure
